81651: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26890: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81651


Short Caption:NAPOLES VS. CANNON COCHRAN MGMT. SERVS., INC.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901942Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/24/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRuth NapolesEvan B. Beavers
							(Nevada Attorney for Injured Workers/Carson City)
						Adam Q. Tully
							(Nevada Attorney for Injured Workers/Carson City)
						


RespondentCannon Cochran Management Services, Inc.Lisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						


RespondentWashoe County School DistrictLisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


08/19/2020Filing FeeAppeal Filing Fee Waived.  Represented by Nevada Attorney for Injured Workers. NRS 616A455. (SC)


08/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-30567




08/19/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-30569




08/24/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)20-31108




09/09/2020Docketing StatementFiled Docketing Statement - Civil Appeal.  (SC)20-33278




09/10/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.  (SC)20-33307




09/10/2020Notice/IncomingFiled Appellant's Amended Certificate of Service - Docketing Statement Served on Settlement Judge.  (SC)20-33326




09/10/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 13, 2020, at 1:30 PM via Life Size videoconference. (SC)20-33371




10/16/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-38180




10/19/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).20-38287




10/29/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-39644




01/14/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: February 2, 2021. (SC)21-01285




02/02/2021BriefFiled Appellant's Opening Brief. (SC)21-03197




02/02/2021AppendixFiled Joint Appendix Vol. 1. (SC)21-03217




02/02/2021AppendixFiled Joint Appendix Vol. 2. (SC)21-03221




02/02/2021AppendixFiled Joint Appendix Vol. 3. (SC)21-03222




02/02/2021AppendixFiled Joint Appendix Vol. 4. (SC)21-03225




02/02/2021AppendixFiled Joint Appendix Vol. 5. (SC)21-03226




02/02/2021AppendixFiled Joint Appendix Vol. 6. (SC)21-03227




02/19/2021Notice/IncomingFiled Application to Withdraw as Counsel of Record (Adam Tully, Deputy Nevada Attorney for Injured Workers hereby makes application to withdraw as attorney for appellant). (SC)21-05055




02/26/2021Order/ProceduralFiled Order Granting Motion to Withdraw Counsel.  The clerk of this court shall remove attorney Adam Tully as counsel of record for appellant.  Evan Beavers, Nevada Attorney for Injured Workers, shall remain as counsel of record for appellant.  (SC)21-05768




03/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: March 18. 2021. (SC)21-05946




03/18/2021BriefFiled Respondents' Answering Brief.  (SC)21-07909




04/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: May 3, 2021. (SC)21-10926




05/03/2021BriefFiled Appellant's Reply Brief. (SC)21-12643




05/04/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court to the appeals officer for  further proceedings consistent with this order." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26890




10/11/2021RemittiturIssued Remittitur.  (SC)21-29142




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 13, 2021. (SC)21-29142





Combined Case View